Title: To Thomas Jefferson from Albert Gallatin, 6 January 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                6 January 1806
                            
                        
                        Those papers which relate principally to the appointmt. of Surveyor General in Louisiana and contain the
                            reasons which induced Gen. Wilkinson to make the appointmt. were sent by the Secy. of State to me. As the difficulty
                            arose from an omission & apparent inconsistency in the acts of Congress, a bill has been introduced in the house for the
                            purpose of 1. extending the powers of the Surveyr. Gen. of the U.S. over Louisiana. 2. providing for a delivery of all
                            the papers relating to that subject by the former Spanish surveyor to the Survr. General of the U. States. 3. declaring,
                            (in order to prevent any sanction attaching to surveys or claims, from the confirmation of Soulard by Gov. Harrison and
                            Gen. Wilkinson) that all surveys made since Decer. 1803, shall be considered as private surveys. So far as relates to the
                            principle of surveying, nothing more appears necessary. But I think that Gen. Wilkinson should be advised that he has
                            nothing to do with the land business (which is entirely under the direction of the Surveyr. general & land register &
                            commrs.) unless it be to remove intruders under the existing laws. That caution given to him might prevent some of
                            the altercations for authority—
                        On the subject of the papers relative to the lead mine I believe that some decision will be necessary. Shall
                            the people be permitted to continue digging or not? The Spanish Govt. was both despotic & lax, neither respecting
                            individual rights, nor protecting its own. The sooner the inhabitants are taught that our principles are the reverse, the
                            better: and whether it might not be proper to instruct Gen. Wilkinson to remove or forbid digging where no title appears
                            but a permission, is submitted. By the act of last year, the Commissrs. are directed to make to the Secy. of the
                            Treasy. a report on that subject to be laid before Congress. Nothing has yet been received from them, and in the mean
                            while, the habit of occupying & wasting public property under the Govt. of the U. States, takes deeper root.
                        
                            A.G.
                        
                    